DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 has been entered.
The following is a non-final office action in response to the request for continued examination of March 10, 2021.
Status of Claims
Claims 1-11, 13-17, and 19-21, as originally filed February 09, 2021, are pending and have been examined on the merits (claims 1, 8, and 14 being independent).  Claims 1, 8, and 14 have been amended.
Response to Arguments
Applicant’s arguments and amendments filed February 09, 2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagree. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues:
The Claims Satisfy Step 2A Prong 1 
Contrary to the Office Action's determination, the invention of the independent claims are not directed to "Certain Methods of Organizing Human Activity as 'fundamental economic principles or practices including mitigating risk' and 'commercial or legal interactions including agreements in the form of contract'." See Detailed Action, at page 10. Applicant respectfully submits that the claims are only tangentially related to economic practices in the sense that the technology can be used to facilitate commercial transactions. At their core, however, the invention of the independent claims provide new computer functions for run-time verification that a computer program is executing as intended. Moreover, the claimed invention does not "mitigate risks", but instead implements new computer functionality to prevent the mis-execution of computer programs.” (Applicant response, page 11 of 14)
(2) “The Claims Satisfy Step 2A, Prong 2
It 1s further respectfully submitted that the independent claims have a practical application and contain a number of particular limitations, which ensure that no underlying idea would be tied up. For example, the claims provide a new mechanism for incorporating and utilizing CFGs in a technological environment and in a manner not known in the prior art. In particular, the claimed invention enables blockchain systems to use a CFG to ensure that machine executable code for "smart contracts" will not suffer from the major vulnerabilities and bugs ( e.g., unintended reentries, unexpected arrays/loops, and variable/function misnaming) that plague existing blockchain systems. As far as known by the present inventors, CFGs were not capable of being used in blockchain systems prior to the present invention.” (Applicant response, page 11 of 14)
(3) “The Claims Satisfy Step 2B

Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to secure smart contracts in a distributed ledger of blockchain such as ‘a contract code’ which falls under the sub-grouping of fundamental economic practices and principles and commercial or legal interactions including agreements in the form of contract.  As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices including mitigating risk’ and ‘commercial or legal interactions including agreements in the form of contract’).  For instance, in the process of claims, the limitations of verifying… the contract creation transaction, verifying… the CFG itself is correct, confirming… pre-defined execution path defined by the CFG, determining… a currently invoked execution path, validating… the blockchain transaction, updating… the state after the execution of the smart contract stored, verifying… a subsequent transaction, defining… all legitimate execution paths of the contract code, including… the verified contract creation transaction, comparing… the currently invoked execution path, rejecting… the subsequent transaction, adding… labels to the CFG, and defining… an exploitable execution pathway recite this judicial exception.  
Alice, the Court concluded that the use of a third party to mediate settlement risk is a ‘‘fundamental economic practice’’ and thus an abstract idea. 573 U.S. at 219–20, 110 USPQ2d at 1982. In addition, the Court in Alice described the concept of risk hedging identified as an abstract idea in Bilski as ‘‘a method of organizing human activity’’. Id. Previously, in Bilski, the Court concluded that hedging is a ‘‘fundamental economic practice’’ and therefore an abstract idea.  The courts have used the phrases "fundamental economic practices" or "fundamental economic principles" to describe concepts relating to the economy and commerce. Fundamental economic principles or practices include hedging, insurance, and mitigating risks.  An example of a case identifying a claim as reciting a fundamental economic practice is Bilski v. Kappos, 561 U.S. 593, 609, 95 USPQ2d 1001, 1009 (2010). The fundamental economic practice at issue was hedging or protecting against risk. The applicant in Bilski claimed "a series of steps instructing how to hedge risk," i.e., how to protect against risk. 561 U.S. at 599, 95 USPQ2d at 1005. The method allowed energy suppliers and consumers to minimize the risks resulting from fluctuations in market demand for energy. The Supreme Court determined that hedging is "fundamental economic practice" and therefore is an "unpatentable abstract idea." 561 U.S. at 611-12, 95 USPQ2d at 1010. - see MPEP 2106.04 (a)(2)
"Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. An example of a claim reciting a commercial or legal interaction, where the interaction is an agreement in the form of contracts, is found in buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014). The agreement at issue in buySAFE was a transaction performance guaranty, which is a contractual relationship. 765 F.3d at 1355, 112 USPQ2d at 1096. 
Therefore, the claims fall within groupings of abstract idea as fundamental economic principles or practices including hedging or mitigating risks and/or commercial or legal interactions including agreements in the form of contract (i.e. using a control flow graph (CFG) defining a set of pre-defined execution flows of the contract code for the smart contract to make sure to follow the path (e.g. execution flows) within the given CFG.)
(2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 8, and 14 and dependent claims are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., smart contract, blockchain, distributed ledger, machine-executable contract code, processors, control flow graph (CFG), medium, and instructions, etc.) are the additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These 
For example, independent claims 1, 8, and 14, as now amended, “deriving valid execution flows from the machine-executable contract code for the smart contract at run-time” and “automatically verifying the contract creation transaction by verifying a digital signature of a creator of the smart contract and verifying that the CFG itself is correct by confirming that the set of pre-defined execution flows defined by the CFG corresponds to the valid execution flows derived from the machine-executable contract code for the smart contract” are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract ideas and/or generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(f) (h).
(3) Step 2B Consideration: The limitations recited by claims 1, 8, and 14 as independent claims and dependent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of deriving… valid execution flows from the machine-executable contract code, receiving… a contract creation transaction, receiving… a blockchain transaction invoking the smart contract, generating… the CFG, receiving… a subsequent broadcasting… a proof of malicious transaction, generating… the CFG, receiving… a subsequent transaction, and updating… the state after the execution of the smart contract stored are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of securing smart contracts in a blockchain, e.g. a control flow graph.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least specification [0030-0032], blockchain nodes, computer devices, servers, processors, memory devices, transaction call, contract creators, contract execution, the contract validators, contract code, and distributed ledger. 

In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, 13-17, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for securing smart contracts in a blockchain which contains the steps of receiving, verifying, determining, comparing, validating, broadcasting, updating, adding, and generating.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a process, claim 8 is direct to a system, and claim 14 is direct to a tangible, non-transitory computer-readable medium, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for securing smart contracts in a blockchain is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices including mitigating risk’ and ‘commercial or legal interactions including agreements in the form of contract’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: verifying… the contract creation transaction, verifying… the CFG itself is correct, confirming… pre-defined execution path defined by the CFG, determining… a currently invoked execution path, validating… the blockchain transaction, updating… the state after the execution of the smart contract stored, verifying… a subsequent transaction, defining… all legitimate execution paths of the contract code, including… the verified contract creation transaction, comparing… the currently invoked execution path, rejecting… the subsequent transaction, adding… labels to the CFG, and defining… an exploitable execution pathway.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices 
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of deriving… valid execution flows from the machine-executable contract code, receiving… a contract creation transaction, receiving… a blockchain transaction invoking the smart contract, generating… the CFG, receiving… a subsequent transaction, broadcasting… a proof of malicious transaction, generating… the CFG, receiving… a subsequent transaction, and updating… the state after the execution of the smart contract stored do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e., adding insignificant extra-solution activity to the judicial exception- see MPEP 2106.05(g)). 
The instant recited claims including additional elements (i.e. “smart contract, blockchain, distributed ledger, machine-executable contract code, processors, control flow graph (CFG), medium, and instructions”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0030-0032], blockchain nodes, computer devices, servers, processors, memory devices, transaction call, contract creators, contract execution, the contract validators, contract code, and distributed ledger) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-7, 9-11, 13, 15-17, and 19-21 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2, 9 and 15, the step of “receiving a blockchain transaction invoking the smart contract or another smart contract created, verified and included in the blockchain in the same manner as the smart contract;”, in claims 3 and 10, the step of “wherein the CFG, the contract code and a state of execution of the smart contract are stored in the block of the distributed ledger of the blockchain.”, in claims 4 and 11, the step of “further comprising updating the state after the execution of the smart contract stored in the distributed ledger of the blockchain upon validating the blockchain transaction.”, in claim 5, the step of “further comprising adding labels to the CFG to mark a condition in an expected execution path given a dynamic input.”, in claim 6, the step of “wherein both the CFG and the contract code are immutable once incorporated into the block of the blockchain.”, in claims 7 and 13, the step of “further comprising generating, by the creator of 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-7, 9-11, 13, 15-17, and 19-21, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 8, and 14 above.  Merely claiming the same process for receiving a blockchain transaction invoking the smart contract and storing a state of execution of the smart contract upon validating the blockchain transaction does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited 
Therefore, claims 1-11, 13-17, and 19-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/YONGSIK PARK/Examiner, Art Unit 3695
March 18, 2021